Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on 12/31/2021, where Applicant amended the claims. Claims 1-20 remain pending.
Response to Arguments
Applicant’s arguments, filed 12/31/21, with respect to the rejections have been fully considered but are not persuasive.  
On pages 13,14,16 of remarks, Applicant argues that Johri does not teach the amended claim language because Johri does not show that “the first tag: (1) defines routing from the cloud service provider to the first telecommunication network via the edge exchange point, and (2) also further defines a different action in the telecommunication network that is not specific to
routing to a particular destination” (top of pg 14 of remarks). Applicant further argues on page 16, “the present amendments even further highlight that the first tag may be further used to define (1) specific routing of traffic via an EXP for arbitrary user groups, subsets of application flows, or the like (See, e.g., Specification, para. [0034]) and (2) to define QoS classes, to make bandwidth reservations, to specify that traffic should have particular VNF processing, to cause traffic to be IP multicast, and so on (See, e.g., Specification, para. [0036])”.
In reply, Firstly, it is noted that the features upon which applicant relies (i.e., the above mentioned points (1) and (2) regarding the tag) are not recited in the rejected claims.  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Secondly, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, Applicant is using broad terminology which makes the limitations open-ended and do not convey the intended embodiment and structure as mentioned in Applicants arguments quoted above. Lines 13-15 of claim 1 recite “transmitting… the first packet to the … network in accordance with the first tag”. The limitation “in accordance with” is a broad limitation which can mean that the packet is sent simply with the tag contained within the packet in some way. The limitation “in accordance with” fails to convey any type of action or convey how the edge uses the tag and what it does with the tag. This limitation further fails to convey either of the points (1) and (2) mentioned in Applicants arguments. Furthermore, lines 15-18 & 22-24 of claim 1 recite “the first action comprises a differentiated packet handling …, and wherein the at least first action in the first telecommunication network is distinct from the transmitting the first packet to the first telecommunication network”. The limitation “first action” is a generic term which fails to convey what the action is, and fails to convey either of the points (1) and (2) mentioned in Applicants arguments. Accordingly, the claim amendments fail to further define the invention in a manner which would clearly distinguish the claims over the applied prior art. Johri is seen to satisfy the broad claim language because Johri teaches that packets are transmitted with a label (ie. the claimed “in accordance with”) and where the labels are used for routing (ie. the claims “first action”), see Johri at least column 4 lines 35-49 and column 5 lines 4-20. The rejections are maintained.

On pages 14,15 of remarks, Applicant argues that Aranha teaches an edge device inserting a tag whereas this is different from the claim which says “the packet already includes the first tag when received by the edge exchange point”, and also argues that Aranha does not teach “the first tag: (1) defines routing from the cloud service provider to the first telecommunication network via the edge exchange point, and (2) also further defines a different action in the telecommunication network that is not specific to routing to a particular destination”.
In reply, Firstly, Aranha was not relied upon to teach receiving a packet that already includes a tag. That limitation was already shown to be taught by Johri in the below rejection. Aranha was only relied upon to teach the plurality of different source/destination entities, and applying the action. Secondly, Aranha was not relied upon to teach either of the points (1) and (2) that Applicant argues. As mentioned above, those points are not even mentioned in the claims. Accordingly, Applicants arguments are not persuasive and the claims have not been amended in a manner that would overcome the applied prior art in the previous rejection. The rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-3,6-14,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johri (US Patent 7561580) in view of Kumar (US Publication 20170111220) in further view of Aranha et al (US Publication 20190036842).
In reference to claim 1, Johri teaches a method comprising:
receiving, by a processing system of an edge exchange point, from a service provider a request to allocate a first tag to communications between a service provider and a first telecommunication network (see at least column 5 lines 4-12 & 55-61, where Johri teaches a management system receiving a request to assign an MPLS label for communication between two networks);
transmitting, by the processing system, an acceptance of the request to allocate the first tag to the communications between the cloud service provider and the first telecommunication network (see at least column 5 lines 13-17, where Johri teaches accepting the request and passing the assigned MPLS label back to the source router);
obtaining, by the processing system, a first packet containing the first tag from the cloud service provider (see at least column 5 lines 17-20, where Johri teaches once the label is assigned then communication begins with source router sending a packet); and
transmitting, by the processing system responsive to the obtaining the first packet containing the first tag, the first packet to the first telecommunication network in accordance with the first tag wherein the first tag further defines at least a first action in the first telecommunication network associated with the first tag, wherein the at least the first action comprises a differentiated packet handling in the first telecommunication network for packets containing the first tag, and wherein the at least first action in the first 
Johri fails to explicitly teach of a plurality of telecommunication networks, wherein the edge exchange point interconnects the cloud service provider and the plurality of telecommunication networks including the first telecommunication network. However, Kumar teaches a cloud edge exchange point (see Kumar, at least Fig 1A, #100) cloud service providers (see Kumar, at least Fig 1A, #110) and telecommunication networks (see Kumar, at least Fig 1A, #106), in a way to streamline communications and transactions between cloud service providers and their customers (see Kumar, at least paragraphs 33-34). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Johri based on the teachings of Kumar for the purpose of facilitating traffic and service control among cloud service customers and providers.
Johri fails to explicitly teach wherein the first tag is used for a plurality of packets associated with at least one of: a plurality of different source entities or a plurality of different destination entities, and wherein the at least the first action is applied in the first telecommunication network to the plurality of packets in accordance with the first tag.
However, Aranha teaches an edge device supporting additional functionalities for packet handling (see Aranha, at least paragraph 34 lines 12-16), and discloses the edge device utilizing a tag in a header for applying an action such as routing network traffic from different sources and destinations via one or more links (see Aranha, at least paragraph 35). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the 
In reference to claim 2, this is taught by Johri, see at least column 1 lines 30-36, teaches MPLS packet, and Aranha teaches including the tag in a header, at least paragraph 35.
In reference to claim 3, this is taught by Johri, see at least column 1 lines 26-36, and Aranha at least paragraph 35.
In reference to claim 6, this is taught by Johri, see at least column 5 lines 30-37, where Johri teaches two way communication and where the receiving network (i.e. telecommunication network) transmits packets according to the MPLS label to the source network. Aranha teaches utilizing the tag, at least paragraph 35.
In reference to claim 7, this is taught by Johri, see at least 5 lines 21-37, where Johri teaches two way communication and where the receiving network #14 (i.e. telecommunication network) transmits packets according to the MPLS label to the source network, this includes a request to allocate a second MPLS label, an acceptance and response which passes the label to the receiving network, and sending packets according to the second label. Aranha teaches utilizing the tag, at least paragraph 35.
Claims 8-14,16-19 are slight variations of the rejected claims 1-7 above, and are therefore rejected based on the same rationale.

Claims 4,5,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over Johri (US Publication 20200329119) in view of Kumar (US Patent 10708125) in further view of Aranha et al (US Publication 20190036842) in further view of Song et al (US Publication 20200358698).
In reference to claims 4,5,15,20, although Aranha teaches utilizing the tag in a header, at least paragraph 35, Johri and Aranha fail to explicitly teach wherein the first packet includes the first tag in a segment routing header; and wherein the first tag is included as a segment routing segment of the first packet. However, Song teaches segment routing in MPLS networks, and discloses tags in segment routing extension header of packets for communication between networks (see Song, at least Abstract ad paragraph 15).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Johri based on the teachings of Song for the purpose of making the network communications more efficient in terms of management and control.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 18, 2022

/RAMY M OSMAN/Primary Examiner, Art Unit 2457